DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement Regarding 35 U.S.C. 112(f) (or 112 6th paragraph, pre-AIA )	
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim Interpretation   

2.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office Action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office Action. 
Claims 10 and 19, the claim limitations which contain various units such as “a  communication unit”, “ an en-queuing unit”,  “a scheduling unit”, and  “a de-queueing unit”, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, since “a  communication unit”, “ an en-queuing unit”,  “a scheduling unit”, and  “a de-queueing unit is a generic placeholder/verbal construct that is used as a substitute for the term “means for” and such limitations do not include the structures necessary to perform the claimed functions.
A review of specification discloses the corresponding structure in fig. 14 and 15, and corresponding text describer such exemplary hardware. The specification indicates that the disclosed hardward and/or CPU can be configured to perform all the tasks associated with the en-queining unit, the scheduling unit, and/or de-queing unit. Based on the algorithms set forth in the flow charts (fig. 11-13) and corresponding text, one skilled in the art would certainly understand how to implement the claimed features.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 and of U.S. patent 10,374,966 (hereinafter ‘966). Although the 
Regarding claim 1, U.S. patent ‘966 discloses:
 A method comprising (Claim 1; Col. 27, line 35):
receiving packets, from one or more user devices, at a terminal (Claim 1; Col. 27, line 36-37;
placing the packets on a first input queue and/or a second input queue (Claim 1; Col. 27, lines 38-39);
determining a priority and/or service class for each packet (Claim 1; Col. 27, line 40-41);
en-queueing the packets onto a plurality of output queues including at least a first output queue and a second output queue based, at least in part, on the determined priority and/or service class (Claim 1; Col. 27, line 42-45);
detecting one or more eligible scrambled and coded multiple access (SCMA) slots within a frame of a communication system (Claim 1; Col. 27, lines 46-48);
identifying available SCMA slots, from the eligible SCMA slots, that are useable for transmitting data (Claim 1; Col. 27, lines 49-50); and
de-queueing packets from the first output queue onto the frame via one or more SCMA bursts encompassing at least one available SCMA slot Claim 1; Col. 27, lines 51-55), wherein the one or more SCMA bursts are autonomously transmitted relative to other SCMA bursts transmitted by other terminals in the communication system (Claim 1; Col. 27, lines 56-57).
Regarding claim 10, U.S. patent ‘966 discloses:
An apparatus comprising (Claim 10; Col. 28, line 40):
a communication unit configured, in part, to receive packets from one or more user devices, and place the packets on a first input queue and/or a second input queue; an en-queueing unit configured to (Claim 10; Col. 28, lines 41-45):

wherein the plurality of output queues include at least a first output queue and a second output queue (Claim 10; Col. 28, lines 46-47);
a scheduling unit configured to detect one or more eligible SCMA slots within a frame of a communication system, and identify available SCMA slots, from the eligible SCMA slots, that are useable for transmitting data (Claim 10; Col. 28, lines 53-55);
a de-queueing unit configured to de-queue packets from the first output queue onto the frame via one or more SCMA bursts encompassing at least one available SCMA slot (Claim 10; Col. 28, lines 56-65) and a transceiver for transmitting and receiving frames of the communication system, wherein the SCMA bursts are autonomously transmitted relative to other SCMA bursts transmitted by other terminals in the communication system (Claim 10; Col. 28, lines 66-67).
Regarding claim 19, U.S. patent ‘966 discloses:
A system comprising (Claim 19; Col. 30, line 1):
one or more terminals, each terminal comprising (Claim 19; Col. 30, line 2):
a communication unit configured, in part, to receive packets from one or more user devices, and place the packets on a first input queue and/or a second input queue, an en-queueing unit configured to (Claim 19; Col. 30, lines 3-7):
determining a priority and/or service class for each packet, and en-queue the packets onto a plurality of output queues based, at least in part, on the determined priority and/or service class, wherein the plurality of output queues include at least a first output queue and a second output queue (Claim 19; Col. 30, lines 10- 16),
a scheduling unit configured to detect one or more eligible SCMA slots within a frame of a communication system, and identify available SCMA slots, from the eligible SCMA slots, that are 
a transceiver for transmitting and receiving frames of the communication system; and a gateway configured to transmit/receive frames to/from the one or more terminals, and to broadcast congestion feedback regarding traffic conditions on the communication system to the one or more terminals, wherein each terminal autonomously transmits its SCMA bursts (Claim 19; Col. 30, lines 28-39).
	Dependent claims 2-9, 11-18 and 20 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 and of U.S. patent 10,374,966 . 


Conclusion		                        
	4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you 
	
	/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462